Citation Nr: 1740925	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  17-32 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss prior to July 6, 2017, and in excess of 10 percent thereafter.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to July 6, 2017, the Veteran's hearing loss was manifested by Level II hearing acuity in the right ear and Level III hearing acuity in the left ear; the evidence does not suggest that the Veteran's symptoms of hearing loss were not adequately contemplated by the rating criteria.

2.  On and after July 6, 2017, the Veteran's hearing loss was manifested by Level II hearing acuity in the right ear and Level IX hearing loss in the left ear; the evidence does not suggest that the Veteran's symptoms of hearing loss are not adequately contemplated by the rating criteria.


CONCLUSIONS OF LAW

1.  Prior to July 6, 2017, the criteria for a compensable rating for bilateral hearing loss were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 (2016).

2.  On and after July 6, 2017, the criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the Veteran's record and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
 § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests (Maryland CNC) combined with the average hearing threshold levels as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a), (d).  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Tables VI, VIA (2016).  In order to establish entitlement to a compensable rating for hearing loss, certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss must be met. 

The results of the pure tone audiometric test and speech discrimination test are charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. 
§ 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  Table VIA will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when an exceptional pattern of hearing loss is shown, specifically when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  When the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more in a particular ear, determination of the level of hearing acuity in that ear will be made using either Table VI or Table VIA, whichever results in the higher numeral.  Id.  

In addition to dictating objective test results on a VA audiological examination report, the audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran filed a claim for an increased evaluation for his hearing loss in April 2015 and underwent a VA examination that same month.  He indicated trouble understanding words, especially in a crowd of people.  
An audiogram yielded the following results with pure tone thresholds, measured in decibels:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
40
      75
80
Left Ear
25
30
85
90

The average decibel loss was 54 decibels in the right ear and 58 decibels in the left ear.  Speech discrimination scores were 90 percent bilaterally.  Based on Table VI, the Veteran had Level II hearing acuity in the right ear and Level III hearing acuity in the left ear.  Applying Table VII, the Veteran had noncompensable hearing loss at the April 2015 examination.

In his October 2015 notice of disagreement, the Veteran referenced private audiograms dated in 2010 and 2012.  The Board notes that the relevant time period for evidence that must be addressed in the adjudication of this appeal begins April 2, 2014, one year prior to the date of receipt of the increased rating claim.  See 38 C.F.R. §3.400(o) (2) (2016).  As such, the private audiograms would not be relevant in determining the current severity of the Veteran's hearing loss.

In June 2016, the Veteran underwent a neurosurgery consult.  It was noted he could hear finger rubbing weakly in both ears, and air conduction was better than bone conduction in both ears indicative of a mild sensorineural hearing deficit.
 
In July 2016, the Veteran sought replacement hearing aids.  An audiogram yielded the following results with pure tone thresholds, measured in decibels:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
40
      75
80
Left Ear
15
35
85
90

Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear. The treatment provider indicated that compared with previous audiometric results, the Veteran's hearing loss had remained essentially unchanged.

In his June 2017 Form 9, the Veteran indicated his bilateral hearing loss was more severe than rated.  Thereafter, he was scheduled for another VA examination.  At a July 2017 examination, the Veteran indicated that in groups he could not understand what people were saying and had to look directly at them to hear.  He reported having a hard time hearing at church and that he just got lost in a noisy environment.  He theorized that his hearing loss "probably could have" affected his job communicating with his supervisor as he would have to always ask what he had said.
An audiogram yielded the following results with pure tone thresholds, measured in decibels:

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
40
65
       95
100
Left Ear
70
85
105
105

The average decibel loss was 75 decibels in the right ear and 91 decibels in the left ear.  Speech discrimination scores were 94 percent bilaterally.  Based on Table VI, the Veteran had Level II hearing acuity in the right ear.  Pursuant to 38 C.F.R. § 4.86, the Veteran had exceptional hearing loss in his left ear.  Applying Table VIA, which results in a higher numeral, the Veteran had Level IX hearing loss in his left ear.  Applying Table VII, a 10 percent rating was warranted for the Veteran's hearing loss at the July 2017 VA examination.  The evidence does not suggest that the Veteran's hearing loss has significantly worsened since the July 2017 VA examination.  

To the extent the Veteran feels he cannot hear well, he is certainly competent to describe his hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record.  The Board emphasizes again that disability ratings for hearing loss are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The Board is satisfied that the Veteran's subjective complaints prior to July 2017 are consistent with the initial noncompensable evaluation, and his more pointed subjective complaints during his July 2017 examination are fully contemplated by the increased 10 percent evaluation.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the Veteran has not asserted, and the evidence does not otherwise suggest, that his bilateral hearing loss precludes him from securing or following a substantially gainful occupation.

Based on audiometric findings and the schedular criteria, a compensable rating prior to July 6, 2017, and in excess of 10 percent thereafter, are denied.  There is no doubt to be resolved, and the benefit-of-the-doubt doctrine is not for application.


ORDER

Entitlement to a compensable evaluation for bilateral hearing loss prior to July 6, 2017, and in excess of 10 percent thereafter, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


